FILED
                             NOT FOR PUBLICATION                             MAR 03 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 NORBERTO G. VIDES,                               No. 07-56012

               Petitioner - Appellant,            D.C. No. CV-06-06619-JVS

   v.
                                                  MEMORANDUM *
 JAMES D. HARTLEY,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      James V. Selna, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Norberto G. Vides appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
failure by the Board of Prison Terms (“Board”) to set a parole release date. We

have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

       Vides contends that the Board violated his rights to equal protection and due

process when it failed to give him a parole release date. The state court’s decision

rejecting Vides’ claims was neither contrary to, nor involved an unreasonable

application of, clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1);

see also Estelle v. McGuire, 502 U.S. 61, 67-68 (1991).

       Vides also contends that the Board’s failure to set a parole release date

constitutes cruel and unusual punishment in violation of the Eighth Amendment.

Vides is not entitled to habeas relief on this claim because Vides failed to

demonstrate that his fifteen-years-to-life sentence is grossly disproportionate to his

second-degree murder offense. Lockyer v. Andrade, 538 U.S. 63, 72 (2003).

       AFFIRMED.




AH/Research                                                                        07-56012